DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-7, and 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP §2161.01 states “Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”
Claim 1 claims and describes a functional result of classifying an individual as to a level of expression of cystatin or a huntingtin protein but the claim and specification fails to set forth any particular steps on how this result is achieved . The specification, specifically paragraphs 0118-0120, describe the predictive modeling of the system but simply states that data is fed to a model to get results but does not describe or disclose a particular algorithm. The current disclosure is essentially directed to a black box with no clear indication on how the results are achieved and thus fails to satisfy the requirements of section 112a for written description. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-7, and 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to a computer-implemented method for generating an assessment of one or more cognitive skills in an individual, which is a computational algorithm, mental process, or abstract idea. The claimed steps of rendering a first task for allocentric navigation and a second task for egocentric navigation are mental process steps that could be conducted by a human such that the first task could be verbal cues given by a user (“go north” or “go right”) and the second task could be a hand drawn maze where you instruct a user to take certain turns using cardinal directions (allocentric) or right/left directions (egocentric). Additionally, the steps of the generating first and second data, its analysis; the generation of cognitive ability; and using a predictive model are all mental process steps. Claim 1 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant extra-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a method for performing a mental process or abstract idea.
Step 2A - Prong One: Claim 1 recites an abstract idea. In particular, claim 1 recites the following limitations:
[A1] …generating an assessment of one or more cognitive skills in an individual…; [B1] wherein upon execution of the…instructions…configured to: render a first task that requires an individual to rely on allocentric navigation capabilities to navigate in an environment based on a first set of views of portions of the environment rendered…; [C1] generate a first set of data based on measurements of a first set of one or more parameters associated with allocentric navigation performed by the individual in response to the first task; [D1] render a second task that requires the individual to rely on egocentric navigation capabilities to navigate in the environment based on a second set of views of portions of the environment…; [E1] generate a second set of data based on measurements of a second set of one or more parameters associated with egocentric navigation performed by the individual in response to the second task; [F1] analyze the first set of data and the second set of data; [G1] generate an indication of cognitive ability in the individual based on a difference in the individual's performance at the first task as compared to the individual's performance at the second task, at least in part by determining a difference between the first set of data and the second set of data; [H1] and apply a first predictive model to data indicative of the cognitive ability in the individual to classify the individual as to a level of expression of a cystatin or a huntingtin protein. . These elements [A1]-[H1] of claim 1 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A - Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception: [A2] Apparatus; [B2] user interface; [C2] memory to store processor-executable instructions; and [D2] one or more processing units.
These elements [A2]-[D2] of claim 1 do not integrate the exception into a practical application of the exception. In particular, the elements of [A2]-[D2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. 
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2]-[D2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea) or insignificant extra-solution activity. Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 2-3, 6-7, and 10-13 depend from claim 1, and recite the same abstract idea as claim 1. Furthermore, the claim only contains recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm). Additionally, the claims only contain recitations for providing results to generic computer elements and do not do anything extra apart from arbitrary extra-solution activity.
Claims 15-18, 21-22, 26-31, 36, 39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 15 is directed to a computer-implemented method for enhancing one or more cognitive skills in an individual, which is a computational algorithm, mental process, or abstract idea. The claimed steps of rendering a first task for allocentric navigation and a second task for egocentric navigation are mental process steps that could be conducted by a human such that the first task could be verbal cues given by a user (“go north” or “go right”) and the second task could be a hand drawn maze where you instruct a user to take certain turns using cardinal directions (allocentric) or right/left directions (egocentric). Additionally, the steps of the generating first and second data, its analysis; the generation of cognitive ability; and using a predictive model are all mental process steps. Claim 15 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant extra-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 15 is as follows:
Step 1: Claim 15 is drawn to a method for performing a mental process or abstract idea.
Step 2A - Prong One: Claim 15 recites an abstract idea. In particular, claim 15 recites the following limitations:
[A1] …enhancing one or more cognitive skills in an individual…; [B1] wherein upon execution of the…instructions…configured to: iteratively perform, in a series of at least two iterations, rendering tasks that require an individual to navigate in an environment based on one or more views of at least a portion of the environment rendered…, in which the one or more views are updated as the individual navigates the environment; [C1] receiving navigation commands from the individual; [D1] controlling navigation in the environment based on the received navigation commands; [E1] measuring a first set of one or more parameters that provide information indicating the individual's allocentric navigation capabilities in performing the one or more tasks based on one or more first views of at least a portion of the environment, and generating a first set of data having information about the measurements of the first set of one or more parameters; [F1] measuring a second set of one or more parameters that provide information indicating the individual's egocentric navigation capabilities in performing the tasks based on one or more second views of at least a portion of the environment, and generating a second set of data having information about the measurements of the second set of one or more parameters; [G1] analyzing at least a portion of the first set of data and the second set of data; [H1] wherein a task rendered in a second iteration or a later iteration is determined based at least in part on the analysis of at least one of the first set of data and the second set of data associated with one or more parameters measured in one or more previous iterations; [I1] generating an indication of cognitive ability in the individual based on a difference in the individual's performance at the tasks derived from the analyses of the first sets of data and the second sets of data associated with the responses to the tasks in at least some of the iterations; [J1] and applying a first predictive model to data indicative of the cognitive ability in the individual to classify the individual as to a level of expression of a cystatin or a huntingtin protein. These elements [A1]-[J1] of claim 15 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A - Prong Two: Claim 15 recites the following limitations that are beyond the judicial exception: [A2] Apparatus; [B2] user interface; [C2] memory to store processor-executable instructions; and [D2] one or more processing units.
These elements [A2]-[D2] of claim 15 do not integrate the exception into a practical application of the exception. In particular, the elements of [A2]-[D2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. 
Step 2B: Claim 15 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2]-[D2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea) or insignificant extra-solution activity. Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 16-18, 21-22, 26-31, 36, and 39 depend from claim 15, and recite the same abstract idea as claim 1. Furthermore, the claim only contains recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm). Additionally, the claims only contain recitations for providing results to generic computer elements and do not do anything extra apart from arbitrary extra-solution activity.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-13, 15-18, 26-31, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Bohbot (U.S. Pub. No. 2014/0315169) (previously cited) in view of Ward et al. (U.S. Pub. No. 2017/0219611).
Regarding claim 1, Bohbot discloses:
An apparatus for generating an assessment of one or more cognitive skills in an individual (abstract, paragraphs 0007 and 0072-0075 disclose wherein the system assesses, evaluates, or tracks progress of user’s memory upon completing programs or tasks), said apparatus comprising: a user interface (user interface 150); a memory to store processor-executable instructions (Paragraph 0161 discloses wherein the system is implemented in a computer device with a CPU 4402, storage unit 4404, video display 4408 and RAM 4406 for running, storing and operating the system); and one or more processing units communicatively coupled to the user interface and the memory (Paragraph 0161 discloses wherein the system is implemented in a computer device with a CPU 4402, storage unit 4404, video display 4408 and RAM 4406 for running, storing and operating the system including displaying the graphical user interface), wherein upon execution of the processor-executable instructions by the one or more processing units, the one or more processing units are configured to: render a first task that requires an individual to rely on allocentric navigation capabilities to navigate in an environment based on a first set of views of portions of the environment rendered at the user interface (abstract, paragraphs 0007-0008, and 0077-0078 disclose wherein the system provides a series of training modules in which the user navigates through a virtual 3D environment and paragraphs 0091, 0095-0096, 0129, and 0131-0135 discloses wherein the system utilized multiple virtual navigation tasks in which one of the task utilizes object placement and environment to employ spatial strategies of navigation (allocentric navigation) including a Spatial Discrimination Learning Task; see paragraph 0064 detailing “spatial memory strategy” (allocentric) vs “response strategy” (egocentric)); generate a first set of data based on measurements of a first set of one or more parameters associated with allocentric navigation performed by the individual in response to the first task (paragraphs 0091, 0095-0096, and 0131-0135 disclose wherein the system took measurements from the spatial strategy employing task); render a second task that requires the individual to rely on egocentric navigation capabilities to navigate in the environment based on a second set of views of portions of the environment rendered at the user interface (abstract, paragraphs 0007-0008, and 0077-0078 disclose wherein the system provides a series of training modules in which the user navigates through a virtual 3D environment and paragraphs 0091, 0095-0096, 0129, and 0131-0135 discloses wherein the system utilized multiple virtual navigation tasks in which at least one of the task requires the user to use a response strategy (egocentric navigation); see paragraph 0064 detailing “spatial memory strategy” (allocentric) vs “response strategy” (egocentric); generate a second set of data based on measurements of a second set of one or more parameters associated with egocentric navigation performed by the individual in response to the second task (paragraphs 0091, 0095-0096, 0129, and 0131-0135 disclose wherein the system took measurements from each of the task); analyze the first set of data and the second set of data (paragraphs 0091, 0095-0096, and 0129 disclose wherein the system analyzed data from each of the task); and generate an indication of cognitive ability in the individual based on a difference in the individual's performance at the first task as compared to the individual's performance at the second task, at least in part by determining a difference between the first set of data and the second set of data (paragraphs 0091, 0095-0096, 0129, and 0131-0135 disclose wherein the system utilized a variety of tasks and analyzed the individual user’s performance to at least determine whether the user was a spatial learner versus a response learner and paragraph 0082 discloses wherein the system can determine or indicate the level of brain activity in particular regions of the brain while the user is performing tasks and paragraphs 0132-0143 additionally disclose wherein the system can determine or indicate improvements in spatial memory attributes after a series of tasks based on difference in task scores).
Yet Bohbot does not disclose:
apply a first predictive model to data indicative of the cognitive ability in the individual to classify the individual as to a level of expression of a cystatin or a huntingtin protein.
However, in the same field of neurological assessment systems, Ward discloses:
apply a first predictive model to data indicative of the cognitive ability in the individual to classify the individual as to a level of expression of a cystatin or a huntingtin protein (paragraphs 0092-0093, 0106, and 0304 disclose wherein the system monitors a level of progression (predictive model) of cognitive impairment or function based on biomarker panels or levels and paragraph 0099, 0107, 0115-0116, and 0304 disclose wherein the biomarker panel includes Cystatin).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Bohbot to incorporate apply a first predictive model to data indicative of the cognitive ability in the individual to classify the individual as to a level of expression of a cystatin or a huntingtin protein, as taught by Ward, in order to accurately classify and predict cognitive impairment and deterioration including identification and diagnosis of Parkinson Disease.
Regarding claim 2, Bohbot and Ward disclose the apparatus of claim 1, and further disclose:
wherein the one or more processing units are further configured to generate a scoring output indicative of one or more of: (i) a likelihood of onset of a neurodegenerative condition of the individual based at least in part on the analysis of first set of data and the second set of data (paragraph 0097 discloses wherein the scores from the analysis of the task performance can be indicative of a greater risk of Mild Cognitive impairment, Alzheimer’s and/or dementia), or (ii) a stage of progression of the neurodegenerative condition, based at least in part on the analysis of the first set of data and the second set of data.
Regarding claim 3, Bohbot and Ward disclose the apparatus of claim 1, and further disclose:
wherein the one or more processing units are further configured to generate a scoring output indicative of a relative health or strength of the caudate nucleus region of the brain of the individual relative to the entorhinal cortex and hippocampal regions of the brain of the individual, based at least in part on the analysis of the first and second sets of data (paragraphs 0091, 0093-0097, and 0150 disclose wherein the analysis of the user over the multiple tasks associated with spatial and response learning includes analyzing the regions of activity in the entorhinal cortex, hippocampus and caudate nucleus including regression between the grey matter density in the hippocampus and caudate nucleus and the error made by the participants in the tasks).  
Regarding claim 10, Bohbot and Ward disclose the apparatus of claim 1, and further disclose:
wherein the first task or the second task comprises one or more of a way-finding task, a path-plotting task, a seek task, a search and recovery task (paragraph 0091 discloses wherein the subjects had to retrieve four objects from a virtual platform environment), or a direction- giving task.
Regarding claim 11, Bohbot and Ward disclose the apparatus of claim 1, and further disclose:
wherein the first set or the second set of one or more parameters comprises at least one of a measure of a navigation speed relative to the environment, an orientation relative to the environment, a velocity relative to the environment, a choice of navigation strategy (paragraph 0091 discloses wherein the system uses the task to determine whether the user uses a spatial or response strategy to navigate the task or environment), a measure of a wait or delay period or a period of inaction during navigation, a time interval to complete a course (paragraph 0129 discloses wherein the system analyzes the time it takes to complete the task), or a degree of optimization of a navigation path through a course.
Regarding claim 12, Bohbot and Ward disclose the apparatus of claim 11, and further disclose:
wherein the first set of one or more parameters comprise at least one of a measure of the individual's judgment about relative spatial positions between two points as determined based on distances relative to other objects in the environment, a measure of the individual's ability to plot a novel course through a portion of the environment that was previously known to the individual (paragraph 0091 discloses wherein the subject first had to retrieve four objects from an environment or platform and then in a second task had to retrieve the object from the environment or platform and wherein this time the objects were placed in paths of the environment that were previously blocked and thus had to plot a new or novel course through portions of an environment that was previously known in order to seek and retrieve the objects), or a measure of the individual's ability to spatially transform three or more memorized positions in the environment arranged to cover two or more dimensions.
Regarding claim 13, Bohbot and Ward disclose the apparatus of claim 11, and further disclose:
wherein the second set of one or more parameters comprise at least one of a direction of the individual's movement relative to the environment (paragraph 0119 discloses wherein the subject reaches his/her target based on the use and direction relative to landmarks), a speed of the individual's movement relative to the environment, a measure of the individual's memory of landmarks (paragraph 0118 discloses wherein the tasks requires and is measured based on the subject’s ability to memorize objects or locations (landmarks)), a measure of the individual's memory of turn-by-turn directions, or a frequency or number of times of referral to an aerial or elevated view of a view.
Regarding claim 15, Bohbot discloses:
An apparatus for enhancing one or more cognitive skills in an individual (abstract and  paragraphs 0006-0007 disclose wherein the system improves the memory of an individual), said apparatus comprising: a user interface (user interface 150); a memory to store processor-executable instructions (Paragraph 0161 discloses wherein the system is implemented in a computer device with a CPU 4402, storage unit 4404, video display 4408 and RAM 4406 for running, storing and operating the system); and one or more processing units communicatively coupled to the user interface and the memory (Paragraph 0161 discloses wherein the system is implemented in a computer device with a CPU 4402, storage unit 4404, video display 4408 and RAM 4406 for running, storing and operating the system including displaying the graphical user interface), wherein upon execution of the processor-executable instructions by the one or more processing units, the one or more processing units are configured to: iteratively perform, in a series of at least two iterations, rendering tasks that require an individual to navigate in an environment based on one or more views of at least a portion of the environment rendered at the user interface, in which the one or more views are updated as the individual navigates the environment (abstract, paragraphs 0007-0008, and 0077-0078 disclose wherein the system provides a series of training modules in which the user navigates through a virtual 3D environment and paragraphs 0073-0077 and 0082-0085 disclose wherein the training modules are selected and/or adapted for each individual based on the response or results from the user during the training modules); receiving navigation commands from the individual (paragraph 0077); controlling navigation in the environment based on the received navigation commands (paragraphs 0077-0078); measuring a first set of one or more parameters that provide information indicating the individual's allocentric navigation capabilities in performing the one or more tasks based on one or more first views of at least a portion of the environment, and generating a first set of data having information about the measurements of the first set of one or more parameters (abstract, paragraphs 0007-0008, and 0077-0078 disclose wherein the system provides a series of training modules in which the user navigates through a virtual 3D environment and paragraphs 0091, 0095-0096, 0129, and 0131-0135 discloses wherein the system utilized multiple virtual navigation tasks in which at least the first task utilizes object placement and environment to determine whether the user employ spatial strategies of navigation (allocentric navigation) versus a response strategy (egocentric navigation); see paragraph 0064 detailing “spatial memory strategy” (allocentric) vs “response strategy” (egocentric)); measuring a second set of one or more parameters that provide information indicating the individual's egocentric navigation capabilities in performing the tasks based on one or more second views of at least a portion of the environment, and generating a second set of data having information about the measurements of the second set of one or more parameters (abstract, paragraphs 0007-0008, and 0077-0078 disclose wherein the system provides a series of training modules in which the user navigates through a virtual 3D environment and paragraphs 0091, 0095-0096, 0129, and 0131-0135 discloses wherein the system utilized multiple virtual navigation tasks in which the second task utilizes object replacement in the same environment that has been altered in order to determine whether the user employ spatial strategies of navigation (allocentric navigation) versus a response strategy (egocentric navigation); see paragraph 0064 detailing “spatial memory strategy” (allocentric) vs “response strategy” (egocentric)); analyzing at least a portion of the first set of data and the second set of data (paragraphs 0091, 0095-0096, and 0129 disclose wherein the system analyzed data from each of the task); wherein a task rendered in a second iteration or a later iteration is determined based at least in part on the analysis of at least one of the first set of data and the second set of data associated with one or more parameters measured in one or more previous iterations (paragraphs 0091, 0095-0096, 0129, and 0131-0135 disclose wherein the system utilized a variety of tasks or training modules and analyzes the individual user’s performance over the variety of tasks and modules and paragraphs 0073-0077 and 0082-0085 disclose wherein subsequent training modules are selected and/or adapted for each individual based on the response or results from the user during previous training modules); and generating an indication of cognitive ability in the individual based on a difference in the individual's performance at the tasks derived from the analyses of the first sets of data and the second sets of data associated with the responses to the tasks in at least some of the iterations (paragraphs 0091, 0095-0096, 0129, and 0131-0135 disclose wherein the system utilized a variety of tasks and analyzed the individual user’s performance to at least determine whether the user was a spatial learner versus a response learner and paragraph 0082 discloses wherein the system can determine or indicate the level of brain activity in particular regions of the brain while the user is performing tasks and paragraphs 0132-0143 additionally disclose wherein the system can determine or indicate improvements in spatial memory attributes after a series of tasks based on difference in task scores).
Yet Bohbot does not disclose:
applying a first predictive model to data indicative of the cognitive ability in the individual to classify the individual as to a level of expression of a cystatin or a huntingtin protein.
However, in the same field of neurological assessment systems, Ward discloses:
applying a first predictive model to data indicative of the cognitive ability in the individual to classify the individual as to a level of expression of a cystatin or a huntingtin protein (paragraphs 0092-0093, 0106, and 0304 disclose wherein the system monitors a level of progression (predictive model) of cognitive impairment or function based on biomarker panels or levels and paragraph 0099, 0107, 0115-0116, and 0304 disclose wherein the biomarker panel includes Cystatin).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Bohbot to incorporate applying a first predictive model to data indicative of the cognitive ability in the individual to classify the individual as to a level of expression of a cystatin or a huntingtin protein, as taught by Ward, in order to accurately classify and predict cognitive impairment and deterioration including identification and diagnosis of Parkinson Disease.
Regarding claim 16, Bohbot and Ward disclose the apparatus of claim 15, and further disclose:
wherein the one or more processing units are further configured to adjust a difficulty level of the tasks rendered in one or more of the second iteration or the later iteration based at least in part on the analysis of one or both of the first sets of data or the second set of data (paragraphs 0082, 0085, and 0087 disclose wherein the difficulty of the tasks or training modules can be adjusted based on the measured results from the previous training program or tasks).
Regarding claim 17, Bohbot and Ward disclose the apparatus of claim 15, and further disclose:
wherein the one or more processing units are further configured to generate a scoring output indicative of one or more of: (i) a likelihood of onset of a neurodegenerative condition of the individual based at least in part on the analysis of first set of data and the second set of data (paragraph 0097 discloses wherein the scores from the analysis of the task performance can be indicative of a greater risk of Mild Cognitive impairment, Alzheimer’s and/or dementia), or (ii) a stage of progression of the neurodegenerative condition, based at least in part on the analysis of first set of data and the second set of data.
Regarding claim 18, Bohbot and Ward disclose the apparatus of claim 15, and further disclose:
wherein the one or more processing units are further configured to generate a scoring output indicative of a relative health or strength of the caudate nucleus region of the brain of the individual relative to the entorhinal cortex and hippocampal regions of the brain of the individual, based at least in part on the analysis of the first and second sets of data (paragraphs 0091, 0093-0097, and 0150 disclose wherein the analysis of the user over the multiple tasks associated with spatial and response learning includes analyzing the regions of activity in the entorhinal cortex, hippocampus and caudate nucleus including regression between the grey matter density in the hippocampus and caudate nucleus and the error made by the participants in the tasks).  
Regarding claim 26, Bohbot and Ward disclose the apparatus of claim 15, and further disclose:
wherein analyzing the first set of data comprises analyzing the first set of data to provide a measure of the individual's performance at allocentric navigation (paragraphs 0091, 0095-0096, 0129, and 0131-0135 discloses wherein the system utilizes multiple virtual navigation tasks in which one of the task utilizes object retrieval in an environment to analyze the user’s spatial strategies of navigation (allocentric navigation) including a Spatial Discrimination Learning Task; see paragraph 0064 detailing “spatial memory strategy” (allocentric) vs “response strategy” (egocentric)).
Regarding claim 27, Bohbot and Ward disclose the apparatus of claim 15, and further disclose:
wherein analyzing the second set of data comprises analyzing the second set of data to provide a measure of the individual's performance at egocentric navigation (paragraphs 0091, 0095-0096, 0129, and 0131-0135 discloses wherein the system utilized multiple virtual navigation tasks in which at least one of the task utilizes object retrieval in an altered environment to analyze a user’s response strategy (egocentric navigation); see paragraph 0064 detailing “spatial memory strategy” (allocentric) vs “response strategy” (egocentric).
Regarding claim 28, Bohbot and Ward disclose the apparatus of claim 15, and further disclose:
wherein the first task or the second task comprises one or more of a way-finding task, a path-plotting task, a seek task, a search and recovery task (paragraph 0091 discloses wherein the subjects had to retrieve four objects from a virtual platform environment), or a direction- giving task.
Regarding claim 29, Bohbot and Ward disclose the apparatus of claim 15, and further disclose:
wherein the first set or the second set of one or more parameters comprises at least one of a measure of a navigation speed relative to the environment, an orientation relative to the environment, a velocity relative to the environment, a choice of navigation strategy (paragraph 0091 discloses wherein the system uses the task to determine whether the user uses a spatial or response strategy to navigate the task or environment), a measure of a wait or delay period or a period of inaction during navigation, a time interval to complete a course (paragraph 0129 discloses wherein the system analyzes the time it takes to complete the task), or a degree of optimization of a navigation path through a course.
Regarding claim 30, Bohbot and Ward disclose the apparatus of claim 29, and further disclose:
wherein the first set of one or more parameters comprise at least one of a measure of the individual's judgment about relative spatial positions between two points as determined based on distances relative to other objects in the environment, a measure of the individual's ability to plot a novel course through a portion of the environment that was previously known to the individual (paragraph 0091 discloses wherein the subject first had to retrieve four objects from an environment or platform and then in a second task had to retrieve the object from the environment or platform and wherein this time the objects were placed in paths of the environment that were previously blocked and thus had to plot a new or novel course through portions of an environment that was previously known in order to seek and retrieve the objects), or a measure of the individual's ability to spatially transform three or more memorized positions in the environment arranged to cover two or more dimensions.
Regarding claim 31, Bohbot and Ward disclose the apparatus of claim 29, and further disclose:
wherein the second set of one or more parameters comprise at least one of a direction of the individual's movement relative to the environment (paragraph 0119 discloses wherein the subject reaches his/her target based on the use and direction relative to landmarks), a speed of the individual's movement relative to the environment, a measure of the individual's memory of landmarks (paragraph 0118 discloses wherein the tasks requires and is measured based on the subject’s ability to memorize objects or locations (landmarks)), a measure of the individual's memory of turn-by-turn directions, or a frequency or number of times of referral to an aerial or elevated view of a view.
Regarding claim 39, Bohbot and Ward disclose the apparatus of claim 15, and further disclose:
wherein the apparatus comprises one or more sensor components, and wherein the processing unit is configured to control the one or more sensor components to measure data indicative of the first set of one or more parameters and indicative of the second set of one or more parameters (paragraphs 0081-0082 discloses wherein the system uses sensors to provide feedback indicative of brain activity of the user).
Claims 6, 7, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bohbot in view of Ward, as applied to claims 1 and 15, and further in view of Ayton et al. (U.S. Pub. No. 2018/0284141) (previously cited).
Regarding claim 6, Bohbot in view of Ward discloses the apparatus of claim 1, yet Bohbot does not disclose:
wherein the first predictive model is further configured to classify the individual as to a level of expression of one or more of a beta amyloid, an alpha-synuclein or a tau protein.
However, in the same field of assessing cognitive impairment of a subject, Ayton discloses:
wherein the first predictive model is further configured to classify the individual as to a level of expression of one or more of a beta amyloid, an alpha-synuclein or a tau protein (paragraphs 0038, 0077-0081, 0106-0107 discloses wherein the system assesses cognitive impairment based on levels Tau or Amyloid beta).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the first predictive model is further configured to classify the individual as to a level of expression of one or more of a beta amyloid, an alpha-synuclein or a tau protein, as taught by Ayton, in order to accurately classify and predict cognitive impairment and deterioration including potential diagnosis of Alzheimer’s disease (paragraphs 0003-0005). 
Regarding claim 7, Bohbot in view of Ward and Ayton discloses the apparatus of claim 1, the combination further discloses:
wherein the first predictive model is trained using a plurality of training datasets, each training dataset corresponding to a previously classified individual of a plurality of individuals, and each training dataset comprising data representing the indication of the cognitive ability of the classified individual and data indicative of a diagnosis of a status or progression of a neurodegenerative condition in the classified individual (Bohbot in paragraphs 0095 and 0097 disclose wherein the scores from the analysis of the task performance can be used as a predictor or indicator for a greater risk of Mild Cognitive impairment, Alzheimer’s and/or dementia and paragraphs 0073-0077 and 0082-0085 disclose wherein the system includes various training modules and data about various users or participants and wherein the training modules are selected and/or adapted for each individual based on the individuals user profile and can be further adapted based on the response or results from memory tasks (cognitive ability) and physiological feedback including an MRI scan of a participant's brain structure, which provides information relating to the amount of grey matter in certain areas of the brain which is used to indicate specific neurodegenerative conditions (paragraph 0065)).
Regarding claim 21, Bohbot and Ward disclose the apparatus of claim 15, yet Bohbot does not disclose:
wherein the first predictive model is further configured to classify the individual as to a level of expression of one or more of a beta amyloid, an alpha-synuclein or a tau protein.
However, in the same field of assessing cognitive impairment of a subject, Ayton discloses:
wherein the first predictive model is further configured to classify the individual as to a level of expression of one or more of a beta amyloid, an alpha-synuclein or a tau protein (paragraphs 0038, 0077-0081, 0106-0107 discloses wherein the system assesses cognitive impairment based on levels Tau or Amyloid beta).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the first predictive model is further configured to classify the individual as to a level of expression of one or more of a beta amyloid, an alpha-synuclein or a tau protein, as taught by Ayton, in order to accurately classify and predict cognitive impairment and deterioration including potential diagnosis of Alzheimer’s disease (paragraphs 0003-0005).
Regarding claim 22, Bohbot in view of Ward and Ayton discloses the apparatus of claim 15, the combination further discloses:
wherein the first predictive model is trained using a plurality of training datasets, each training dataset corresponding to a previously classified individual of a plurality of individuals, and each training dataset comprising data representing the indication of the cognitive ability of the classified individual and data indicative of a diagnosis of a status or progression of a neurodegenerative condition in the classified individual (Bohbot in paragraphs 0095 and 0097 disclose wherein the scores from the analysis of the task performance can be used as a predictor or indicator for a greater risk of Mild Cognitive impairment, Alzheimer’s and/or dementia and paragraphs 0073-0077 and 0082-0085 disclose wherein the system includes various training modules and data about various users or participants and wherein the training modules are selected and/or adapted for each individual based on the individuals user profile and can be further adapted based on the response or results from memory tasks (cognitive ability) and physiological feedback including an MRI scan of a participant's brain structure, which provides information relating to the amount of grey matter in certain areas of the brain which is used to indicate specific neurodegenerative conditions (paragraph 0065)).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Bohbot in view of Raber et al. (U.S. Pub. No. 2008/0280276) (previously cited).
Regarding claim 36, Bohbot in view of Ward discloses the apparatus of claim 15, and further discloses:
based at least in part on the analysis, generates an output to the user interface indicative of a change in the individual's cognitive ability (paragraph 0085 discloses wherein the control module customizes the outputted training modules based on measurement results indicating improvement in memory).
Yet Bohbot does not disclose:
wherein: prior to rendering the tasks at the user interface, the processing unit is configured to receive data indicative of one or more of an amount, concentration, or dose titration of a pharmaceutical agent, drug, or biologic being or to be administered to an individual.
However, in the same field of analyzing cognitive ability through analysis using virtual reality, Raber discloses:
 wherein: prior to rendering the tasks at the user interface, the processing unit is configured to receive data indicative of one or more of an amount, concentration, or dose titration of a pharmaceutical agent, drug, or biologic being or to be administered to an individual (paragraphs 0080-0081 disclose wherein the cognitive status assessment determines the therapeutic intervention including the therapeutic dose of the drug therapy and paragraph 0066 discloses wherein the test are repeatedly performed and analyzed so as to assess changes in cognitive status such that the system would receive therapeutic dose information prior to administration of a test or task).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein: prior to rendering the tasks at the user interface, the processing unit is configured to receive data indicative of one or more of an amount, concentration, or dose titration of a pharmaceutical agent, drug, or biologic being or to be administered to an individual, as taught by Raber, in order to assess cognitive changes related to the administration of drugs so as to determine drug dose efficacy. 

Response to Amendment
Applicant amended claims 1, 6, 15, and 21 in the response filed 04/21/2022. 

Response to Arguments
Applicant’s arguments and amendments, see pages 2-13 of the response, filed 04/21/2022, with respect to the rejections of claims 1-3, 6-7, 10-13, 15-18, 21-22, 26-31, 36, and 39 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ward with regard to the level of expression of cystatin.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792